Citation Nr: 0303744	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  93-03 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

3.  Entitlement to service connection for arthritis of the 
knees.

4.  Entitlement to an increased rating for incomplete 
paralysis, right ulnar nerve, residual gunshot wound with 
postoperative scars, currently evaluated as 40 percent 
disabling.

5.  Entitlement to an increased rating for shrapnel wound, 
through and through, right shoulder, Muscle Group III, 
currently evaluated as 40 percent disabling.




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
December 1945.

This case first came before the Board of Veterans' Appeals 
(Board) from rating actions rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 1995, the Board remanded this case 
in order to obtain additional evidence.  In December 1998, 
the Board denied those claims that pertain to service 
connection that are enumerated above; the veteran 
subsequently appealed that decision to the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims) (Court), which, pursuant to a 
Joint Motion for Remand and to Stay Proceedings, issued an 
Order in February 2001 whereby the Board's December 1998 
decision was vacated, and the case remanded to the Board for 
further action.  In April 2002, the Board undertook further 
development of these claims in the form of advising the 
veteran and his representative of the promulgation of new 
statutory provisions that were potentially applicable to the 
veteran's case.  The veteran's representative thereafter 
indicated that there was no further evidence or argument to 
submit in response.

In September 1997 and August 1998, the RO denied entitlement 
to a total rating for compensation purposes based on 
individual unemployability (TDIU).  The veteran was notified 
of the latter denial on August 31, 1998; the record does not 
reflect that a timely Notice of Disagreement was thereafter 
received.  In November 2001, the veteran, through his 
representative, submitted documentation pertaining to a claim 
for TDIU benefits.  The question of entitlement to TDIU 
benefits is, accordingly, referred to the RO for action as 
appropriate.

The issues of entitlement to increased ratings for incomplete 
paralysis, right ulnar nerve, residual gunshot wound with 
postoperative scars, and for shrapnel wound, through and 
through, right shoulder, Muscle Group III, are the subject of 
the Remand section of this decision, set forth below.


FINDINGS OF FACT

1.  Entitlement to service connection for a right knee 
disorder, characterized as arthralgia, was denied most 
recently in April 1948 by the Sioux Falls RO.  The veteran 
was notified of that decision, and of appellate rights and 
procedures, on May 7, 1948, but did not indicate disagreement 
with that decision within one year thereafter.

2.  The evidence received since April 1948, with regard to 
the veteran's right knee, includes reports of VA and private 
medical treatment and examination reflecting the presence of 
right knee problems, complaints of knee pain since service, 
and findings of right knee osteoarthritis.  This evidence is 
new, but is not material.

3.  Entitlement to service connection for a left knee 
disorder, characterized as suprapatellar bursitis, was denied 
most recently in November 1959 by the Sioux Falls RO.  The 
veteran was notified of that decision, and of appellate 
rights and procedures, on November 13, 1959, but did not 
indicate disagreement with that decision within one year 
thereafter.

4.  The evidence received since November 1959, with regard to 
the veteran's left knee, includes reports of VA and private 
medical treatment and examination reflecting the presence of 
left knee problems, complaints of knee pain since service, 
and findings of left knee osteoarthritis.  This evidence is 
new, but is not material.

5.  Osteoarthritis of the knees was not present during 
service, or within one year thereafter.  The initial 
manifestation of this disorder many years following the 
veteran's separation from service is not shown to be related 
to that service.


CONCLUSIONS OF LAW

1.  An April 1948 RO decision, whereby service connection for 
a bilateral knee disorder, characterized as arthralgia, was 
denied, is final.  Veterans Regulation No. 2(a), pt. II, par. 
III; Department of Veterans Affairs Regulation 1008; 
effective January 25, 1936, to December 31, 1957.

2.  Evidence received since April 1948 with regard to a right 
knee disorder is not new and material, and the veteran's 
claim for service connection for a right knee disorder has 
not been reopened.  38 U.S.C.A. §§ 5108, 5121(a) (West 2002); 
38 C.F.R. § 3.156(a) (2002). 

3.  A November 1959 RO decision, whereby service connection 
for a left knee disorder, characterized as suprapatellar 
bursitis, was denied, is final.  38 U.S.C. 4005; 38 C.F.R. 
§ 3.104(a); effective May 29, 1959, to December 31, 1962.

4.  Evidence received since November 1959 with regard to a 
left knee disorder is not new and material, and the veteran's 
claim for service connection for a left knee disorder has not 
been reopened.  38 U.S.C.A. §§ 5108, 5121(a) (West 2002); 
38 C.F.R. § 3.156(a) (2002). 

5.  Arthritis of the knees was not incurred in or aggravated 
by wartime service, nor may that disorder be presumed to have 
been incurred during such service.  38 U.S.C.A. § 1101, 1110, 
1111, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); see 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

However, a revised standard for adjudicating new and material 
evidence claims is not pertinent to the veteran's application 
to reopen claims of entitlement to service connection for 
bilateral knee disabilities.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001) (the effective date for the revised provisions of 
38 C.F.R. § 3.156(a) only applies to claims received on or 
after August 29, 2001).  The claims to reopen those 
previously-denied issues were received prior to that date.  
To the extent that VCAA does apply to the question of whether 
either or both of the claims have been reopened, no prejudice 
will accrue to the claimant in view of the Board's action on 
this limited issue.

The provisions of the VCAA are, nonetheless, for application 
with regard to the veteran's claim for service connection for 
arthritis of the knees.  First, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  There is no issue in this 
case as to providing an appropriate application form, or as 
to completeness of the application.  The veteran has been 
advised of the applicable laws and regulations, and of the 
evidence needed to substantiate his claim for service 
connection for a nervous disorder, by a statement of the 
case, a supplemental statement of the case, and a hearing 
officer's decision.  The Board finds that he was advised as 
to what evidence was needed to establish entitlement to the 
benefits sought, and the applicable statutory and regulatory 
criteria.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, he was advised of both his and VA's 
obligations under the VCAA by means of a letter from the RO 
in October 2002.  This letter forwarded relevant sections of 
the VCAA statute.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  This duty 
has been satisfied.  In particular, it is noted that records 
of any and all treatment cited by the veteran have been 
sought by VA; there is no relevant evidence that has not been 
associated with his claims folder.  It is also noted that he 
has been accorded a VA examination in conjunction with his 
claim.

II.  Whether New and Material Evidence has been Submitted to 
Reopen Claims
 of Entitlement to Service Connection for Bilateral Knee 
Disability

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 2002); see 38 U.S.C.A. §§ 7104(b) and 7105 (West 
2002).  See also Veterans Regulation No. 2(a), pt. II, par. 
III; Department of Veterans Affairs Regulation 1008; 
effective January 25, 1936, to December 31, 1957 (with regard 
to the veteran's claim of service connection for a right knee 
disorder), and 38 U.S.C. 4005; 38 C.F.R. § 3.104(a); 
effective May 29, 1959, to December 31, 1962 (with regard to 
the veteran's claim of service connection for a left knee 
disorder).

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, all evidence, both old 
and new, will be considered by VA after it ensures that its 
duty to assist has been fulfilled.

In the instant case, service connection for a bilateral knee 
disorder was denied by the Sioux Falls RO in October 1946.  
Following review of evidence that included the veteran's 
service medical records, the report of an October 1946 VA 
examination, and complaints by the veteran whereby he 
attributed his knee problems to inservice incidents, the RO 
noted that the veteran cited a bilateral knee disability 
characterized by pain and swelling.  The RO also noted that 
complete examination showed that the veteran's knee pain and 
swelling were caused an acute attack of cystitis, that this 
condition had not been recorded as being present during 
service, and that its onset as of the time of the decision 
was not service related.  The veteran was notified of that 
decision, and of appellate rights and procedures, by means of 
a letter dated October 21, 1946.  Review of the record does 
not show that he indicated disagreement with that decision 
within the one-year period for such action.

In April 1948, the Sioux Falls RO denied service connection 
for bilateral arthralgia of the knees, following review of 
evidence that included the veteran's service medical records 
and reports of post-service VA treatment.  The RO noted that, 
although bilateral arthralgia of the knees was shown on the 
report of a March 1948 VA examination, no such disorder is 
shown in the service medical records.  The veteran was 
notified of this decision, and of appellate rights and 
procedures, by means of a letter from the RO dated May 7, 
1948.  No disagreement with that decision is shown to have 
been received with one year from that date.

In November 1959, the Sioux Falls RO denied service 
connection for left knee suprapatellar bursitis; such a 
determination had been made at the time of the October 1946 
rating decision, but formal disposition thereof had not been 
implemented.  Review of the October 1946 rating decision 
shows that left knee suprapatellar bursitis had been 
indicated on the VA examination that had been conducted in 
that month.  The veteran was notified on November 13, 1959, 
of the RO's action, and of appellate rights and procedures, 
but is not shown to have indicated disagreement within one 
year.

The questions before the Board, with regard to reopening 
claims of service connection for bilateral knee disorders, is 
whether new and material evidence with regard to the right 
knee has been submitted since April 1948, and with regard to 
the left knee since November 1959.  It is also noted that the 
question of entitlement to service connection for arthritis 
of the knees has been developed as a separate appellate 
issue, and that discussion of that issue will not concern 
questions of submission of new and material evidence.

a.  A Right Knee Disorder

The evidence associated with the veteran's claims folder 
since April 1948 includes private and VA medical records 
dated in 1981 indicating treatment for various problems, 
albeit not pertaining to the right knee.  The report of a 
November 1991 VA examination shows the presence of 
osteoarthritis of the knees, with a recent history of right 
knee swelling.  At a September 1992 personal hearing, the 
veteran cited an inservice history of knee problems.  The 
report of a May 1995 VA examination references a history of 
knee swelling in 1946, associated with a bladder infection, 
and of falling in 1992 when his knees "gave out."  This 
report indicates an impression of early degenerative 
arthritis, with comments by the examiner that the veteran's 
current problems were not related to the problems he 
experienced in 1946.

The veteran's recitation of inservice knee problems and the 
manifestation of a bilateral knee disorder in 1946 is not 
new; this history had been of record at the time the Sioux 
City RO rendered its decision in April 1948.  The medical 
evidence submitted since April 1948 is new, in that it had 
not previously been associated with the veteran's claims 
folder.  However, this evidence is not material, in that it 
does not demonstrate that a right knee disorder that is 
currently manifested was either incurred in, or aggravated 
by, service.  To the contrary, this evidence merely shows 
that a chronic right knee disorder has been manifested since 
approximately 1992, but does not show that it had been 
present prior to that date, or that its manifestation at that 
time was related to service.  Accordingly, this evidence need 
not be considered in order to decide fairly the merits of the 
claim, either in and of itself or in conjunction with the 
evidence that had previously been considered.  

Inasmuch as new and material evidence has not been submitted, 
the veteran's request to reopen his claim of entitlement to 
service connection for a right knee disorder fails.

b.  A Left Knee Disorder

The evidence associated with the veteran's claims folder 
since November 1959 includes private medical records dated 
between 1981 and 1989, indicating in August 1981 the presence 
of a probable left medial meniscus tear with large popliteal 
cyst; VA medical records dated beginning in 1991, to include 
reports of complaints of leg pain since service, and 
diagnoses of bilateral arthritis.  In addition, the veteran 
testified at a September 1992 personal hearing that he had 
knee problems during service.  The report of a May 1995 VA 
examination notes a history of knee swelling in 1946, 
associated with a bladder infection, of that the veteran fell 
in 1992 when his knees "gave out"; the report indicates an 
impression of early degenerative arthritis.

The evidence that pertains to the purported inservice knee 
problems, and to those experienced in 1946, is not new, since 
that information had been of record when the November 1959 
rating decision (which was a formalization of the October 
1946 decision) had been issued.  In addition, the other 
evidence, while new, is not material, in that it merely 
refers to contemporaneous treatment in 1981 and thereafter, 
and does not demonstrate that the left knee disorder 
manifested at that time had begun during service, or was 
related to service.  In that this evidence is not material, 
it need not be considered in order to decide fairly the 
merits of the claim, either in and of itself or in 
conjunction with the evidence that had previously been 
considered.  The Board therefore concludes that, since new 
and material evidence has not been submitted, the veteran's 
request to reopen his claim of entitlement to service 
connection for a left knee disorder fails.

III.  Entitlement to Service Connection for Arthritis of the 
Knees

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  In addition, there are certain enumerated 
disabilities, to include osteoarthritis, that may be presumed 
to have been incurred in service if manifested to a 
compensable degree within a specified time period, usually 
one year, after service.  38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

The veteran's service medical records are devoid of any 
evidence of arthritis of the knees.  In September 1946, the 
veteran indicated that treating VA medical personnel advised 
him that his knee problems "may be" arthritis.  Reports of 
VA X-rays of the knees, undertaken in July 1946, however, do 
not note the presence of arthritis, but rather that there was 
no evidence of right knee osseous or joint pathology, and 
that there was only left knee moderate soft tissue swelling 
and synovial thickening suggestive for bursitis.  A record of 
VA hospitalization in October 1946 references "[a]rthritis, 
multiple, with joint effusions," but does not identify the 
site of the arthritis.  

The medical evidence, in fact, first specifically 
demonstrates the presence of arthritis of the knees in 
September 1986, when left knee medial joint line arthritis 
was noted.  This evidence, however, is dated more than 40 
years subsequent to the veteran's separation from active 
service.  The report of VA outpatient treatment dated in 
October 1991 indicates complaints of knee problems, and an 
assessment of suspected osteoarthritis, while the report of a 
November 1991 VA examination indicates an impression of 
osteoarthritis of both knees.  The report of a May 1995 VA 
examination of the veteran's knees, conducted pursuant to the 
Board's February 1995 remand, notes an impression of early 
generalized degenerative arthritis, with comments by the 
examiner, based on review of the veteran's claims folder, 
that the veteran had no progressive arthritic problem in 1946 
as a result of the apparent synovitis of the knee that he 
suffered as a consequence of his system illness, and that he 
currently had a minimal degree of degenerative changes that 
were consistent for a patient of his age.

The Board notes that the veteran has alleged that his 
arthritis of the knees began in service, and that his current 
knee problems are related to inservice incidents.  The 
evidence does not demonstrate, however, that he has the 
requisite medical training or expertise that would render 
such statements probative; in the absence of any such 
expertise, those statements are of no probative value.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Moray v. 
Brown, 5 Vet. App. 211 (1993), and Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Likewise, the veteran's contentions 
that his knee problems are related to combat, and 
specifically to crouching in a foxhole for many days, do not, 
in and of themselves, support a finding that his current knee 
arthritis began during service, in the absence of any 
supporting or concurring medical findings.  38 U.S.C.A. 
§ 1154(b) (West 2002); see Beausoliel v. Brown, 8 Vet. 
App. 459 (1996).

In brief, the evidence does not indicate the presence of 
arthritis of the knees in service, or within one year 
following separation therefrom.  To the contrary, the 
evidence shows that arthritis of the knees is initially shown 
many years after service.  The evidence further shows that 
any manifestation of that disorder prior to that date, or any 
relationship between the arthritis of the knees first shown 
many years after service, has been specifically rejected upon 
clinical evaluation.  The Board must therefore conclude that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for arthritis of 
the knees.  That claim, therefore, fails. 


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a right knee 
disorder.  The benefits sought with regard to that claim 
remain denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a left knee 
disorder.  The benefits sought with regard to that claim 
remain denied.

Service connection for arthritis of the knees is denied.


REMAND

In December 1996, the RO denied the veteran's claims of 
entitlement to increased ratings for incomplete paralysis, 
right ulnar nerve, residual gunshot wound with postoperative 
scars, and for shrapnel wound, through and through, right 
shoulder, Muscle Group III.  Notice of that decision was 
mailed to him on January 15, 1997, and a Notice of 
Disagreement (NOD) was received by VA in April 1997.  (The 
issue of entitlement to an increased rating for incomplete 
paralysis, right ulnar nerve, residual gunshot wound with 
postoperative scars was again denied in August 1998).  The 
claims folder does not reflect, however, that a Statement of 
the Case (SOC) has been furnished to him in response thereto.

In circumstances in which an NOD has been received, but an 
SOC has not been issued, the Court has held that the proper 
remedy is a remand by the Board so as to allow issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This case 
is accordingly REMANDED for the following:

The RO is to issue an SOC with regard to 
the veteran's claims of entitlement to 
increased ratings for incomplete 
paralysis, right ulnar nerve, residual 
gunshot wound with postoperative scars, 
and for shrapnel wound, through and 
through, right shoulder, Muscle Group 
III.  The veteran is thereafter to be 
accorded the appropriate period of time 
within which to submit a Substantive 
Appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to address due process concerns.  
No inference as to the ultimate disposition of these claims 
should be made.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

